NON-FINAL OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).







Specification
The title and abstract are acceptable.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cogbill et al. (US 4850750) in view of Barber et al. (US 2893602).
Cogbill et al. discloses a system and method for producing dry mix construction materials comprising a plurality of raw material storage compartments 38, 40, 42, 432, 434 adapted for storing a plurality of raw materials; a chemical dispersion unit having a plurality of chemical materials stored in a plurality of chemical storage units 12, 14, 16, 18, 22, 176, 198, 200, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 250, 252, 272; a material selection unit/control unit/processor 26, 32, 326, and/or 482 configured to select the materials to be produced as per a desired material grade provided by a user (col. 7, lines 1-7; col. 7, line 56 - col. 8, line 38; col. 10, lines 10-36; col. 12, lines  1-14); a plurality of conveying systems (col. 3. lines 1-7; col. 4, lines 37-59; col. 9, line 40 - col. 10, line 41) for conveying the selected materials throughout the system to desired locations within the system; blending units 24, 26, 290, 292, 298, 344 adapted to blend the selected materials to produce a material blend; although the materials employed in the pending apparatus claims fail to limit the apparatus (such as those materials recited in claim 4 - per MPEP 2115), Cogbill et al. uses an additive composition 18, 20 and other additives to meet the mud specifications (col. 3, lines 8-35; col. 4, lines 6-33; and col. 6, lines 30-47); and user interface(s) as seen in Figs. 5, 11A, 11B coupled to the material selection unit/control unit/processor 26, 32, 326, and/or 482 for controlling flows, pumps, and motors in response to selected values entered into the material selection unit/control unit/processor 326 - col. 7, lines 56-62.  The material selection unit/control unit/processor is further disclosed in cited US 4538221 and US 4538222, these two patents being incorporated by reference within Cogbill et al. per col. 7, line 61 - col. 8, line 5.
More specifically, Cogbill et al. discloses an integrated blending control system and method. This system and method provides coordinated control of the mixing, blending and pumping operations from a single location. Such remote control reduces the need for personnel to be distributed throughout the actual equipment to manually operate the equipment. The present invention permits increased and improved automation of the mixing, blending and pumping activities to insure proper compositions of the ultimate blend.  The integrated control system of the present invention comprises transport means for transporting the system; mixing subsystem means, mounted on the transport means, for storing a plurality of fluids and for mixing selectable ones of the fluids to produce a mixture; proppant subsystem means, mounted on the transport means, for storing particulate material and for transferring the particulate material; blender subsystem means, mounted on the transport means, for producing a blend of the mixture and the particulate material; and a control station defined on the transport means, including: mixing control means for selectably controlling the mixing subsystem means; and proppant control means for selectably controlling the proppant subsystem means. The integrated system further comprises pumping subsystem means, mounted on the transport means, for pumping the blend from the blender subsystem means.
A particularly improved portion of the present invention is the proppant subsystem means and proppant control means. The proppant subsystem means includes storage bin means for storing particulate material; surge bin means for receiving a flow of the particulate material from the storage bin means; first conveyor means for providing the flow of particulate material to the surge bin means from the storage bin means; and second conveyor means for transferring a controllable quantity of the particulate material from the surge bin means. The proppant control means includes first speed control means for remotely controlling the speed of the first conveyor means, and second speed control means for remotely controlling the speed of the second conveyor means.
The invention provides a method of producing a fracturing fluid comprising the steps of storing liquid gel concentrate; storing liquid additives; storing methanol; storing acid;  storing liquid nitrogen; storing proppant; mixing the liquid gel concentrate and controllable amounts of the liquid additives to produce a mixture; blending a controllable amount of the proppant with the mixture to produce a blend; adding a controllable amount of the methanol to the blend; adding a controllable amount of the acid to the blend; adding controllable amounts of liquid additives to the composition including the blend and any methanol and acid added in steps (i) and (j) to define a fracturing composition.
Figures 1-3 show a transport means specifically represented as a ship 2 having three tiers or decks 4, 6, 8 depicted by the dashed lines in FIG. 1. The ship 2 has a mixing subsystem means mounted thereon for storing a plurality of fluids and for mixing selectable ones of the fluids to produce a mixture. FIG. 1 shows the mixing subsystem means includes a liquid gel concentrate (LGC) storage circuit 10 mounted on the lowermost deck 4. The liquid gel concentrate storage circuit 10 communicates with a liquid gel concentrate holding tank circuit 12. Also included within the mixing subsystem means of the preferred embodiment are a methanol circuit 14, an acid circuit 16, a liquid additives circuit 18, a dry additives circuit 20, and a liquid nitrogen circuit 22. Many of the substances stored in these circuits are provided to a batch mixer circuit 24 which provides an output for use in a blender subsystem means having a blender circuit 26. The base fluid, comprising the liquid gel concentrate in the preferred embodiment, and the additives can also be provided to the blender circuit 26 through a rheology circuit 28 and a continuous level additive mixing (CLAM) circuit 30, which circuits 28, 30 are also included as part of the mixing subsystem means. A mixing control means located in a control house 32 forms still another part of the mixing subsystem means. The mixing subsystem means also includes diesel and seawater storage circuits 34, 36. These elements of the mixing subsystem means will be more particularly described hereinbelow with reference to FIGS. 2, 3, 4A-4H, 4L, 5 and 7.
The blender circuit 26, shown more particularly in FIG. 4I, provides means for producing a blend of the mixture from the mixing subsystem means and of particulate material received from a proppant subsystem means. The proppant subsystem means is mounted on the transport means for storing particulate material and for transferring the particulate material to the blender circuit 26. As shown in FIG. 1, the preferred embodiment of the proppant subsystem means includes a proppant bulk storage circuit 38 which provides material to an intermediate proppant storage and conveying circuit 40 from which proppant is delivered to a proppant surge bin 42 for controlled input to the blender circuit 26. The bulk storage circuit 38 is located on the lower deck 4. A pneumatic transfer means is used to convey the proppant from the storage circuit 38 to the intermediate proppant circuit 40 located on the second tier 6. Proppant from the circuit 40 is then controllably conveyed to the proppant surge bin circuit 42, mounted on the third tier 8, for ultimate dumping into the blender circuit 26. The proppant subsystem means will be more particularly described with reference to FIGS. 2, 3 and 6-11B.
The blend produced in the blender circuit 26 is pumped by intensifiers 44, located on the third tier 8, in response to a driving fluid delivered by drive pumps 46 located on the second tier 6. The output from the intensifiers 44, into which vaporized liquid nitrogen from the circuit 22 can be added, is pumped, through a flexible hose 48 would on a winch mechanism 50 mounted on the second tier 6, into a well, such as an offshore well to which the ship 2 has transported the aforementioned subsystems. The pumping subsystem means including the circuits and elements 44, 46, 48, 50 will be more particularly described with reference to FIGS. 4J and 4K.
The output from the blender circuit 26 is switchably connectible to at least one of the pumping subsystem means, specifically to the intensifiers 44, or a gel return storage circuit 52 mounted on the first tier 4. The gel return storage circuit 52 will be more particularly described hereinbelow with reference to FIG. 4C.
FIGS. 2 and 3 disclose somewhat schematically the layout of individual elements included within the aforementioned circuits mounted on the second and third tiers 6, 8 or the ship 2. These individual elements will be identified during the following more detailed description of the pertinent circuits. Generally, however, these elements are suitably mounted on the ship 2 which is of any suitable type capable of ocean-going duty and of supporting and transporting the subsystems of the present invention as a unit to offshore wells.
The LGC storage circuit 10 of the preferred embodiment is shown in FIG. 4A. This circuit includes four storage tanks 54, 56, 58, 60 mounted on the lower deck 4. The tanks are filled through a fill inlet 62 and manual butterfly valves 64, 66, 68, 70. A centrifugal pump 72 and metering pumps 74, 76 provide controllable flows of the liquid gel concentrate to the LGC holding tank circuit 12 located on the upper deck 6, the circuit for which tank is shown in FIG. 4G. Associated with the pumps 74, 76 are motors 78, 80, respectively, which are controllable from the mixing control means contained in the control house 32. Pressure relief valves 82, 84 are also shown associated with the metering pumps 74, 76. FIG. 4A shows the outlet circuits from the tanks 54, 56, 58, 60 also include butterfly valves 86, 88, 90, 92, 94, 96, 98, 100 and check valves 102, 104, 106. The butterfly valves depicted throughout the drawings by the same symbol as is used in FIG. 4A are designated as either manually (locally) or remotely controllable by the letters "M" or "R," respectively. The letter "P" designates proportional valves.
Also located on the deck 4 are the diesel storage circuit 34 and the seawater storage circuit 36. These are shown in FIG. 4B as including starboard tanks ("seachest") 108 and port tanks ("seachest") 110. These contain seawater and diesel fluids which are provided through manually controllable valves 112, 114, 116, 118, 120, 122, 124 and filters 126, 128 to a manifold 130 for pumping through the four circuits labeled in FIG. 4B. The "DIESEL"and "SEAWATER" circuits connected elsewhere in the drawings as labeled; however, the "VAPORIZER" and "ENGINE COOLING" circuits connect into cooling systems which are not the subjects of the present claims and therefore are not further shown. Each of these circuits includes a check valve 132, a spool 134, a butterfly valve 136, a centrifugal pump 138 (driven by a motor 140), a pressure gauge 142, a temperature gauge 144, and a remotely controllable valve 146. The valve 136 is remotely controllable as is the valve 148. Corresponding valves 150, 152 are manual valves. Also associated with these circuits are butterfly valve 154 and spools 156, 158, 160, 162, 164, 166. A manifold 168 receives flows from the gel return storage circuit 52 shown in FIG. 4C. The manifold 168 is connected through remotely controllable butterfly valves 170, 172 and manual valve 174 to the pumping circuits as shown in FIG. 4B.
Located above the deck 4 on the deck 6 is the methanol circuit 14 shown in FIG. 4D. This includes a storage tank 176 having a fluid level transducer 178. The tank 176 is filled through a fill inlet 180 and manual valve 182 and remotely controllable valve 184. Flow from the tank 176 is effected through centrifugal pumps 186, 188, which flow is detected by a flow meter 190. A motor 192 derives the pumps 186, 188. A valve 194 and a valve 196 are disposed in the outlet conduit through which the methanol flows.
Also mounted on the deck 6 is the acid circuit 16 which is shown in FIG. 4E. Two acid tanks 198, 200 provide storage on the deck 6. The tanks 198, 200 are filled through a fill inlet 202. Flows are obtained from the tanks 198, 200 by centrifugal pumps 204, 206, respectively, driven by motors 208, 210, respectively. These flows are provided through a common remotely controllable valve 208 to a parallel circuit, each branch of which includes a respective flow meter 210, 212. The circuit also includes the illustrated butterfly valves which are either manually or remotely controllable as indicated by the "M" and "R" labels. Because these valves are of any suitable type as known to the art, each valve throughout the remainder of the circuits will not be specfically identified but will be labeled to indicate whether it is a manually or remotely controllable valve. The remote control is effected from the control house 32 through suitable servomechanisms of types known to the art.
The liquid additives circuit 18 is shown in FIG. 4F as including a plurality of individual flows from eleven liquid additive tanks 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234. Each of these tanks includes a suitable liquid additive of one or more types as known to the art. The output flow lines from these tanks have the indicated valves, pump/motor combinations, and flow meters. Representative ones of these elements are valves 236, 238, metering pump/motor combination 240, flow meter 242 and check valve 244. The flows from these lines go to the indicated portions in the other drawings as designated in FIG. 4F.
The dry additives portion 20 of the preferred embodiment of the present invention includes a housing 246 illustrated in FIG. 7. The housing 246 contains sacks of known dry additives which can be dumped through an opening 248 into the batch mixer circuit 24 or into the continuous liquid additive mixing circuit 30.
One other additive of the mixing subsystem is the liquid nitrogen provided from the liquid nitrogen circuit 22. The preferred embodiment of this circuit is shown in FIG. 4L. The circuit 22 includes storage tanks 250, 252 shown in FIGS. 2 and 3 as being mounted on the deck 6. Each tank 250, 252 has respective level sensing switches 254 associated therewith. The tank 250 has a pump 256 associated therewith, and the tank 252 has a pump 258 associated therewith. The pumps 256, 258 can be deactivated in response to a thermocouple 260 detecting a sufficiently high temperature in an output circuit provided through pumps 262 and a vaporizer 264 of types as known to the art. The thermocouple 260 also deactivates the pumps 262 and pumps 266, which provide a flow to a vaporizer 268. Another thermocouple, identified by the reference numeral 270, can also deactivate the pumps 256, 258, 262, 266 when a sufficiently high temperature is detected in the vaporized flow.
FIG. 4G schematically shows the LGC holding tank circuit 12, the rheology circuit 28 and the continuous liquid additive mixing circuit 30. The LGC holding tank circuit 12 includes a tank 272 which receives a selectably mixed flow of the liquid gel concentrate, liquid additive #11, and seawater. The liquid gel concentrate and seawater flows are monitored through flow meters 274, 276, respectively. The mixing of the selected ones of these three fluids occurs in a mixer 278.
The rheology circuit 28 receives a flow through a metering pump 274. The flow from this pump goes through a known rheology laboratory circuit contained in a housing mounted on the deck 6 of the ship 2. The rheology laboratory circuit performs known tests on the fluids to determine properties which can be used in analyzing substances from the LGC holding tank 272.
The flow from the holding tank 272 is also provided through a pump 278. This flow is switchably connectible through a remotely controlled valve 280 to a parallel circuit including flow meters 282, 284. The flow through the flow meters 282, 284 is input into the continuous liquid additive mixing circuit 30 which of a type as known to the art. The circuit 30 provides an output through a back-pressure valve 286 into the blender circuit 26.
The output of the holding tank 272 can also be provided to a pump 288 shown in FIG. 4H as part of the batch mixer circuit 24. The batch mixer circuit 24 includes two batch mixing tubs 290, 292 of types as known to the art. Each of these tubs is shown as including a respective level switch 294 which controls a respective drain valve as indicated in FIG. 4H. It is into these tubs 290, 292 that the dry additives can be dumped from the dry additives circuit 20. The tubs 290, 292 also receive input through a remotely controllable valve 296 from a mixer 298 which mixes selectably input fluids from the output of the pump 278 (which flow is monitored through a flow meter 300), from the diesel circuit shown in FIG. 4B (which is monitored through flow meters 302, 304), and liquid additives #7 and 190 9 from FIG. 4F. The pressure in the tubs is monitored by pressure gauges 306, 308. The mixture from the tubs 290, 292 is pumped out, and recirculated by, the pump 288.
The output from the pump 288 flows through a remotely controllable valve 310, through which both a recirculating flow and an output flow are provided. The recirculating flow occurs through lines 312, 314 and the output flow is provided through line 316. The output flow through the line 316, a flow from the output of the mixer 298, and a flow from the seawater circuit 36 are connected through remotely controllable valves 318, 320, 322 (FIG. 4G), respectively, into a manifold point 324 which is common with the flow received through the valve 280. This construction provides selectable flows to the parallel connected flow meters 282, 284 for introduction into the continuous level additive mixing circuit 30.
The flows which occur through the previously described portions of the mixing subsystem are controlled by monitoring the flows through the illustrated flow meters and by controlling the motors of the pumps in response to the detected flows and preselected values entered into a control panel 326 shown in FIG. 5. The control panel 326 is mounted in the control house 32. The control panel 326 is similar to a corresponding control panel disclosed in U.S. Pat. No. 4,538,221 and U.S. Pat. No. 4,538,222 both of which patents are owned by the assignee of the present invention and both of which patents are incorporated herein by reference. Because the control panel 326, and its related circuitry and method of operation are known as disclosed in the aforementioned applications, both of which have been allowed and passed to issuance, a detailed description of the control panel 326 or its method of controlling the previously described circuits will not be made. In general, however, the control panel 326 includes sections associated with different flows to be controlled. Each section includes a display 328 and thumbwheel switches 330, 332 by which preselected parameters are entered. For example, a desired concentration ratio can be entered which is then used to control the respective pump/motor combination, which provides a flow detected by the respective flow meter, to achieve the proper mixture of substances. Each section also includes a parameter selection switch 334 and an auto/manual switch 336. A potentiometer 338 is used for achieving direct speed control of the associated pump. The control panel 326 also includes a master channel portion 340 of a type similar to the master channel described in the aforementioned applications. The panel 326 also includes a portion 342 used to control part of the proppant subsystem as described hereinbelow. More than one of these panels is used in the preferred embodiment to control the number of flows described hereinabove.
Under control of the control panel 326, and switches (not shown) located in the control house 32 for operating the remotely controllable valves, the selected flows are provided to the batch mixer circuit 24 and to the blender circuit 26, which circuit 26 is shown in FIG. 4I. The circuit 26 includes a blender tub 344 of a type as known to the art. It includes a level sensor switch 346 that controls valves 348, 350, 352 and thus controls the input flows provided through those valves. Inputs to the tub 344 are also provided through a line 354 which receives flows from the rheology circuit 28 (FIG. 4G) and liquid additives #8, #9 and #12 from the liquid additives circuit 18 (FIG. 4F). Also provided to the tub 344 is water which flows through a scrubber 356. The pressure within the tub is monitored by pressure gauges 358, 360.
The flows received in the blender tub 344 are blended by suitable means known to the art within the tub and provided to an outlet 359 which communicates with pumps 361, 362 through remotely controllable valves 364, 366, 368 as shown in FIG. 4I. Into this flow there can be added selectable ones of the liquid additives #3, #4, #5, #6, #7, #8 and #12 from FIG. 4F. This provides a blended, supplemented flow through a line 370 having a flow monitored by a flow meter 372. This flow is split into a parallel circuit containing flow meters 374, 376. Out of this parallel circuit the flow is switchably connectible to at least one of a blender return loop (through a line 378), the gel return storage circuit 352 (through remotely controllable valves 379, 380), and the intensifier circuit 44 (through valves 382, 384 and radioactive densometer 386). When the valves 379, 380 are opened, a flow of the blend is provided to whichever port tanks 388, 390, 392, 394 and starboard tanks 396, 390, 400, 402, included within the gel return storage circuit 52 shown in FIG. 4C, have their associated inlet valves open. When the valves 382, 384 are opened, the blend is provided to the intensifier circuit 44 of the pumping subsystem which is more particularly illustrated in FIGS. 4J and 4K.
FIG. 4J shows that the preferred embodiment of the intensifier circuit 44 includes four intensifiers 404, 406, 408, 410, such as Halliburton Services HT-1000B intensifiers. Each of these intensifiers is driven by the pumps mounted on pump skids 412 shown in FIG. 4K. The pump skids 412 include Halliburton Services HT-400 pump in the preferred embodiment. The pump skids are contained within a suitable actuating circuit as shown in FIG. 4K. The outputs from the pumps of the pump skids 412 provide a driving fluid through manifolds 414 to driving fluid inputs 416 of the respective intensifiers 404, 406, 408, 410. In response to these driving fluids, the intensifiers 404, 406, 408, 410 pump the blend received through the valves 382, 384 to an outlet line 418 having a radioactive densometer 420 disposed therein. Communicating with the line 418 is a line 422 through which the vaporized liquid nitrogen (FIG. 4L) is added to the flow from the intensifiers. Fracturing ball injectors 424, 426 of types as known to the art inject balls into the fracturing fluid developed by the preferred embodiment of the present invention. This ultimate combination of substances of materials is flowed through remote disconnectors 428, 430 releasably connected with the hose 48 wound on the reel 50.
Providing another part of the flow which comes from the blender circuit 26 is the proppant subsystem containing the proppant bulk storage circuit 38, the proppant circuit 40 and the proppant surge bin circuit 42.  The proppant bulk storage circuit 38 includes a plurality of bins containing sand or other particulate material known as proppant. These bins are mounted on the deck 4 as indicated by the block shown in FIG. 1.
The proppant circuit 40 includes storage bins 432, 434 shown in FIGS. 2-3 and 6-8. The storage bin 432 includes a compartment 436, a compartment 438, and a compartment 440; and the bin 434 includes a compartment 442, a compartment 444, and a compartment 446. A conduit 448 communicates between one of the storage bins located on the deck 4 and each of the compartments of the storage bins 432, 434. Another conduit 450 communicates between another storage bin on the deck 4 and each of the compartments of the storage bins 432, 434.
Each of the compartments 436, 438, 440 has an outlet which communicates with a branch conveyor 452; and each of the compartments 442, 444, 446 has an outlet which communicates with another branch conveyor 454. The conveyors 452, 454 are of any suitable type for receiving the particulate material from the associated compartments and conveying them to respective ends 456, 458, both of which ends overlie a lower portion of a trunk conveyor 460 which moves the particulate material from its lower portion to an upper portion associated with a surge bin 462 forming part of the proppant surge bin circuit 42. The conveyors and the surge bin 462 are of any suitable type as known to the art, such as of the type disclosed in U.S. Pat. No. 4,701,095, assigned to the assignee of the present invention and incorporated herein by reference.
Disposed below the surge bin 462, and forming another part of the proppant surge bin circuit 42, is a metering conveyor 464 more particularly shown in FIGS. 9 and 10. The metering conveyor 464 includes a conveyor belt 466 and associated drive mechanism having drive motors 468, 470. Disposed above the conveyor belt 466 is a gate means for defining a maximum cross-sectional area through which the proppant will be moved by the conveyor belt 466 prior to the material being dumped from the end of the conveyor belt 466 shown in FIG. 10 into the blender tub 344, above which the metering conveyor 464 is disposed as illustrated in FIG. 7, for example. The gate means includes, in the preferred embodiment, a piston housing 472 having a piston 474 movably disposed therein for hydraulic movement in response to actuation of hydraulic control members 476. The piston 474 has a lower end connected to a screed 478 which is vertically movable by the piston 474 from a position adjacent the conveyor belt 466 to a selectable height thereabove. The metering conveyor 464 is rotatable relative to the surge bin 462 through a turntable jacket 480.
The flow of the proppant through the circuits 38, 40 and 42 is controlled from a control panel 482 contained in the control house 32 and shown in FIGS. 11A and 11B. The control panel 482 has a schematic diagram corresponding to the storage bins and conveyors of the proppant bulk storage circuit 38 and the proppant circuit 40. This diagrammatic representation includes a symbol 484 representing a starboard bin or container mounted on the deck 4 as part of the proppant bulk storage circuit 38 and a symbol 486 representing a port storage bin or container of this circuit. FIG. 11B also shows diagrammatic representations of bins or containers 432, 434 as indicated by like reference numerals in FIG. 11B. The bin 432 has the bins or compartments 436, 438, 440, and the bin 434 has the bins or compartments 442, 444, 446. The compartment 434 has two gates in its outlet, each of which gates has a respective valve associated therewith which can be actuated into an open or closed position by a respective one of switches/indicators 488, 490. Whether a gate is open is indicated by a lamp 492, 494. The compartments 440, 442, 446 have similar double-gate outlets as indicated by the respective switches/indicators 496, 498, 500, 502, 504, 506 and the indicator lamps 508, 510, 512, 514, 516, 518. The compartments 438, 444 have single gate outlets including valves controlled by the switches/indicators 520, 522 shown in FIG. 11B.
The conveyors 452, 454 are also shown represented on the control panel 482 as indicated by the like reference numerals used in FIG. 11B. The trunk conveyor 460 is also diagrammatically represented on the control panel 482 as shown in FIGS. 11A and 11B.
The conduits 448, 450 interconnecting the storage bins of the circuit 38 with the storage bins of the circuit 40 are also diagrammatically represented as indicated by the like reference numerals labelling the lines shown in FIGS. 11A and 11B. The conduits 448, 450 have outlet valves associated therewith near where the conduits communicate with the respective bin compartments. These valves are manually opened and closed, which opened and closed status is indicated by indicators 524, 526, 528, 530, 532, 534 and by indicators 536, 538, 540, 542, 544, 546. Disposed within the conduit 448 between the valves associated with the indicators 528, 530 is a manual valve having an indicator 548 associated therewith. Disposed within the conduit 450 between the valves associated with the indicators 540, 542 is a valve having an indicator 550 associated therewith.
Also shown in FIG. 11A is a diagram 552 and associated indicators and control switches to be used with another set of storage bins not implemented in the previously described preferred embodiment of the present invention. This portion 552, however, indicates the ability of the present invention to be expanded to accommodate additional circuits.
In operation, the control panel 482 is used to transfer a supply of the proppant stored in the bulk storage containers mounted on the deck 4 as represented by the elements 484, 486 shown in FIG. 11B. Also located on the deck 4 is an air supply 554 for providing driving air to blow or otherwise transfer the proppant from the bins 484, 486, through the conduits 448, 450, to the selected compartments of the bins 432, 434. The air flow is controlled through the depicted valves shown in FIG. 11B associated with switches/indicators 556, 558, 560 and 562, 564, 566. To transfer material from the bins 484, 486, corresponding ones of hatches 567, 569 (FIG. 7) on the storage bin compartments being filled are unlatched to relieve any pressure that could build up should vent lines from the compartments become blocked. One of the air supply valves 556 or 562 is opened to pressurize the respective storage bin 484 or 486. The appropriate valves at the outlets of the conduits 448, 450 are opened depending upon which compartments the proppant is to be moved into. With one of the air supply valves 556 or 562 opened, pressure begins to build in the respective bin until a predetermined pressure level is reached as indicated by the respective one of lamps 568 or 570. When the appropriate pressure level is achieved (e.g., 75 psi in the preferred embodiment), the system is ready to start transferring material. To transfer, first the respective purge valve 560 or 566 is opened, and then the respective discharge valve 558 or 564 is opened to allow the proppant to move. The levels in the compartments 436, 438, 440, 442, 444, 446 are monitored and the associated valves allowing the material to flow into those compartments are suitably controlled to prevent overfilling of any one compartment. To stop the proppant transfer or when a low level light 572 or 574 (FIG. 11B) comes on or the pressure light 568 or 570 goes off, the respective discharge valve 558 or 564 is closed to stop the material transfer. The purge valves are maintained open to allow the purge air to clean the lines for a suitable time, such as approximately thirty seconds, after which the respective one of valves 560, 566 is closed.
To show that the material within the bins 484, 486 is at a high level, the control panel 482 also includes high level indicator lamps 576, 578 shown in FIG. 11B.
With proppant stored in the storage bins 432, 434, proppant can then be moved up to the surge bin 462 for further use in controllably adding proppant into the blender tub 344. To do this, the appropriate valves at the gates of the selected compartments of the bins 432, 434 are opened to allow proppant to move onto the conveyors 452, 454. Each of these conveyors is automatically or manually controlled by selection through a respective one of switches 580, 582 shown in FIG. 11B. The speeds of the branch conveyors 452, 454 are selected by setting potentiometers 584, 586, respectively. In the preferred embodiment the potentiometers are used to set the speeds of the respective branch conveyors as percentages of the speed of the metering conveyor 464. The actual speeds of these branch conveyors are indicated in displays 588, 590, respectively. The branch conveyors are turned on and off by switches 592, 594, respectively.
To start the trunk conveyor 460, a start switch 596 is activated. To stop it, a stop switch 598 is activated. The speed of the trunk conveyor 460 is shown in a display 600. The conveyor 460 is a constant speed conveyor controlled to move at a constant speed sufficient to move the load placed onto the trunk conveyor by the branch conveyors. As the trunk conveyor 460 moves proppant into the surge bin 462, the level of the material in the surge bin is indicated by a display 602.
To transfer the material from the surge bin 462 to the blender tub 344, the metering conveyor 464 is suitably controlled from the control panel 326 shown in FIG. 5. This control is from the portion 342 which includes switches 604, 606 for selecting which of the motors 468, 470 is to drive the conveyor belt 466. An automatic/manual mode select switch 607 is used to control the speed of the metering conveyor in either an automatic mode or a manual mode. In the automatic mode the speed is based on the concentration value entered through the switches 330, 332 for channel 8 associated with the portion 342 of the panel 326 (the concentration value is selected for the quantity of proppant to be added relative to the main flow of fluid). In the manual mode the speed is based on the setting of the potentiometer 338 associated with the channel 8 portion.
An up/down switch 608 is used to remotely control the height of the screed 478 above the conveyor belt 466 through suitable control of the hydraulic circuits 476 used to drive the piston 474 within the housing 472. The switch 608 provides continuous control so that the screed can be moved to any selectable height, which height is displayed in the display 238 of channel 8. The switch 608 is effective when a switch 610 is placed in the manual mode position as is illustrated in FIG. 5. When the switch 610 is placed in an automatic mode position, a switch 612 is operational to discretely move the screed to a preset height as selected by the setting at which the switch 612 is placed.
The foregoing elements of the present invention are of types as known to the art of readily comprehendable to those having skill in the art, such as suitable switches and servomechanisms electrically interconnected to effect actuation of a valve or control of a motor, for example.
The foregoing describes an integrated control system which is specifically adapted in the preferred embodiment for controlling, from a common location provided by the control house 32, the production of a fracturing fluid and the pumping of that fluid into an offshore well. More generally, there is provided an improved proppant control system for remotely controlling the transfer of proppant into a blender. 
The material selection unit/control unit/processor is further disclosed in incorporated patent US 4538221 to Crain et al. that discloses a self-contained unit and method that mixes a liquid gel concentrate, and preferably other additives (such as a buffering agent), with water to form a fully yielded gel capable of carrying high sand concentrations; to store liquid chemical additives in bulk quantities in a closed system; and to meter additional additives with a minimum of hand manipulation and error.
The first criterion requires an apparatus and method for drawing water from a water source, adding liquid gel concentrate and other necessary chemicals, and then allowing sufficient holding time for the gel to fully yield. The mixture is to be held until it has fully yielded so that very high sand concentrations can be added in a blender tub into which the mixture is pumped. To allow the mixture to fully yield, there is the need for a holding tank having a sufficient capacity to meet the flow rate at which the mixture is to be pumped while allowing adequate reaction time. However, it is also desirable for the holding tank to hold only a minimum mixture so that in the event of a premature sandout, for example, only a minimum amount of mixture will need to be discarded.
The second criterion of bulk storage of liquid chemical additives is needed for containing surfactants, clay stabilizing agents, cross-linking agents, breakers, pH control (buffering) agents and other additives. By maintaining these substances in bulk on the self-contained unit, spillage waste from drums will be eliminated, on-location labor requirements will be decreased, and bulk purchasing economies will be allowed.
Maintaining bulk quantities on the self-contained unit in a closed system reduces safety hazards which can arise from handling 55-gallon drums in which the additives would frequently otherwise be maintained. For example, formic acid, which is used in oil and gas well operations, is a particularly hazardous chemical to handle under field conditions. By utilizing a closed system having a bulk tank reduces the potential for inadvertent human contact with the formic acid.
The use of a closed bulk storage system on the self-contained unit also minimizes wastes which would otherwise likely occur if individual storage drums were used. For example, with a closed system, no pumps or lines need to be flushed; therefore, the residue chemicals which would otherwise be flushed are not lost. Additionally, when individual drums are used, significant monetary loss occurs if the entire drum contents are not used because each gallon of additive can cost from $20.00 to $50.00, for example. A self-contained closed system can also prevent waste by allowing more accurate inventory control of the chemicals.
The third criterion of metering additional additives with a minimum of hand manipulation and error necessitates a suitable metering system capable of metering various flows in response to different master flows without the continual monitoring by an operator. Accurate control of each of these additives must be continually maintained because of fluctuations in the master and additive flows. If exclusively manual metering were used, these fluctuations could result in a gel that is not fully yielded, thereby resulting in the blender tub sanding out or the pumping system being damaged, because the manual operation would likely not be able to achieve the necessary response.
There is a need for such an apparatus to include a unified control panel so that field personnel can readily and conveniently control the mixing and blending of several substances at one time. Such a unified control panel will also permit enhanced space utilization by providing a relatively compact unit which includes a manual control back-up system.
There is also the need for a unified control panel which includes alternative data entry means for concurrently setting up alternative flow rate determining parameters so that quick control changeovers can be made.
There is the further need for a control system which has thermostatically controlled heating and cooling means to maintain proper electronic operating temperatures in harsh environments.
There is yet an additional need for an improved control algorithm by which additive metering error control is performed in manually selectable increments to reduce the chances of overdamped or underdamped control.
With an improved apparatus and method which meets the aforementioned needs, a proper fracturing fluid can be obtained within a reduced time.
The present invention meets the aforementioned needs by providing a new and improved apparatus and method for mixing a plurality of substances. The present invention provides an apparatus and method for producing a fracturing gel from a liquid gel concentrate, a buffering agent and water. Other additives can also be included. This is accomplished by metering the additives into a water stream, thoroughly mixing the substances, and pumping them into a holding tank to allow the mixture to properly react and yield (e.g., by hydration of the gelling agent in the liquid gel concentrate). The fully yielded mixture is then pumped into a blender tub from which a flow into a well is achieved. The present invention is also capable of adding further additives to the mixture as it passes from the blender tub into the well. The present invention includes the necessary control means for properly metering the additives into their respective primary flows, such as the mixture flow into the holding tank and the flow from the holding tank to the blender tub.
Broadly, the present invention provides an apparatus comprising conduit means for providing a path for a primary flow, additive means for flowing a substance into the conduit means for mixing with the primary flow, first detector means for detecting a rate of the primary flow, and second detector means for detecting a rate of the substance when the additive means flows the substance into the conduit means. The apparatus also includes control means, responsive to the first detector means and the second detector means, for controlling the additive means. The control means includes a unified control panel comprising a channel control sector that includes first data entry means for manually entering a first data number specifying a first magnitude of an additive substance flow rate determining parameter for use by the control means in controlling the additive means and also includes second data entry means for manually entering a second data number specifying a second magnitude of the additive substance flow rate determining parameter for use by the control means in controlling the additive means.
The control means further includes means for selectably directing the control means to utilize either the first data number or the second data number in controlling the additive means.
The second detector means includes means for detecting a speed at which the additive means is operating and means for detecting a flow rate of the substance which is flowed by the additive means. One of these two detecting means is used by the control means for controlling the additive means.
The control means further includes automatic means for automatically controlling the additive means in response to the first detector means, the second detector means and the selected one of the first or second data numbers. The control means also includes manual means for controlling the additive means in response to the first detector means and an electrical signal provided by a variable resistance means. Either the automatic means or the manual means can be selected to control, at any one time, the additive means.
The apparatus further comprises temperature means for controlling the temperature of the control means and pH detecting means for detecting the pH of a mixture resulting from the addition of the substance to the primary flow.
The method of the present invention for controlling the addition of the substance to the primary flow includes the steps of storing a concentration value in a random access memory, converting a first voltage into a first digitally encoded number indicating the actual flow rate of the primary flow, converting a second voltage into a second digitally encoded number indicating the actual flow rate of the substance, using the concentration value and first digitally encoded number to define a product representing a desired flow rate at which the substance is to be added to the primary flow, using the product and the second digitally encoded number to define a scaled difference representing an error between the actual flow rate of the substance and the desired flow rate of the substance, manually entering a factor having a magnitude less than one, multiplying the error by the factor, and adding the control error to a drive signal for providing an adjusted drive signal to the apparatus which is flowing the substance at an adjusted speed for incrementally adjusting the actual flow rate of the substance toward the desired flow rate.
Therefore, from the foregoing, it is a general object of the present invention to provide a new and improved method and apparatus for mixing a plurality of substances. FIG. 1 shows that the preferred embodiment includes an apparatus 2 which receives water from a water source 4 and a liquid gel concentrate from a liquid gel concentrate source 6. The apparatus 2 provides a mixture and additives to a blender apparatus 8 from which the completed fracturing fluid is pumped into a well 10 by a pump 12.
The apparatus 2 includes a main pump 14 for pumping water and additives into a holding tank 16. The additives which are added into the flow established by the pump 14 include the liquid gel concentrate, a buffering agent, a clay stabilizing agent, and a surfactant of types known to the art. Examples of these substances include formic acid, BA-1, CLA-STA II, and FRACFLO. All these additives, other than the liquid gel concentrate, are maintained on the apparatus 2 in suitable containers.
The mixture pumped into the holding tank 16 is held in the holding tank for a suitable period to enable the mixture to react, such as by hydration of the gelling agent in the liquid gel concentrate, to provide a suitably yielded fracturing gel. After being held for the appropriate time, the mixture is then pumped from the holding tank 16 into a blender tub 18 of the blender apparatus 8. Sand is added to this mixture in the blender tub 18, and the resultant sand-laden mixture is pumped from the blender tub 18 for injection into the well 10. The sand-laden mixture can have additional additives added from the apparatus 2 as indicated in FIG. 1. These additional additives are shown in FIG. 1 to be a cross-linking agent and a breaker. These are retained in suitable containers on the apparatus 2. Examples of these substances include CL-11 and MYF-3C. As known to the art, it is important that the cross-linking agent and the breaker not be added to the mixture until the mixture is pumped into the well 10.
The water source 4 includes any suitable water supply which can be connected to the apparatus 2. For example, the water source 4 can include a plurality of frac tanks. For one type of job on which the apparatus can be used, it is contemplated that ten frac tanks be used to provide a 200,000 gallon reservoir of water suitable for fracturing fluid flow rates of fifteen to sixty-three barrels per minute.
The liquid gel concentrate source 6 is an appropriate source of a suitable liquid gel concentrate which can be connected to the apparatus 2. For example, liquid gel concentrate transports of types known to the art can be used.
The blender apparatus 8 illustrated in FIG. 1 is a standard blender trailer known to the art. As shown in FIG. 1, the blender apparatus 8 includes the blender tub 18 into which the mixture from the holding tank 16 is pumped by a pump 20 through an inlet line 21. The sand-laden mixture prepared in the blender tub 18 is pumped to the pump 12 by another pump 22, through an outlet line 23, also contained on the blender apparatus 8.
The apparatus 2 and the method by which the fracturing fluid is produced by the preferred embodiment of the present invention will be more fully described with reference to FIGS. 2-12.
With reference to FIGS. 2 and 3, the broad structural aspects of the preferred embodiment of the present invention will be described. FIGS. 2 and 3 disclose that the apparatus 2 includes a portable support means comprising a trailer 24 having a platform 26 mounted on a plurality of wheels 28 at the rear and on a support member 30 at the front of the trailer. The trailer 24 can be transported by suitable means as known to the art.
Mounted on the trailer 24 is the pump 14. The pump 14 is part of an inlet conduit means for providing a flow path to the holding tank 16 which is also mounted on the trailer 24. The inlet conduit means of the preferred embodiment extends from a suction header 32 to which the water source 4 is connectible by suitable means. The suction header 32 is connected to a holding tank inlet manifold 34 through which the mixture comprising the water and additives is input into the holding tank 16.
Once in the holding tank 16, the mixture, after a suitable reacting time, is flowed out of the holding tank 16 through a tank outlet manifold 36 shown in FIG. 3. The tank outlet manifold 36 connects to a discharge header 38 shown in FIG. 2. A flow meter 40 is disposed in the outlet conduit means provided by the tank outlet manifold 36 and the discharge header 38. The blender apparatus 8 is connectible to the discharge header 38 as known to the art.
A flow meter 42 is disposed in the inlet conduit means defined by the suction header 32, the pump 14, and the holding tank inlet manifold 34.
Also mounted on the trailer 24 are the plurality of containers for holding the various liquid additives. In the preferred embodiment shown in FIGS. 2 and 3, the containers include two 293-gallon vertical rectangular liquid additive tanks 44 and 46, a 500-gallon horizontal cylindrical liquid additive tank 48, and two 549-gallon vertical rectangular liquid additive tanks 50 and 52. These containers are mounted on the rear of the trailer 24 as shown in FIGS. 2 and 3.
Mounted just forward of the tank bank comprising the tanks 44-52, is an operator's platform 54 on which a unified control panel of a control system is mounted in a single housing 56. The control system will be more particularly described hereinbelow with reference to FIGS. 4-20.
Also shown in FIGS. 2 and 3 to be mounted on the trailer 24 are a fuel tank 58 which contains fuel for powering a diesel engine 60. Also mounted on the trailer 24 are a hydraulic reservoir 62 and a blower primer 64.
With reference to FIG. 4, the fluid flow and control interrelationships of various elements of the apparatus 2 will be described. FIG. 4 discloses that the control system includes ten channels of additive means for flowing the additives into a water flow to create, in the preferred embodiment, the fracturing fluid or gel to be pumped downhole into the well 10.
Channel one is the channel which supervises the flow of water from a plurality of frac tanks 66. The flow from the frac tanks 66 is effected by means of the pump 14. The flow of the water is detected by the flow meter 42.
Channel two supervises the addition of the liquid gel concentrate from the liquid gel concentrate source 6. In the illustrated preferred embodiment, channel two includes three subchannels through which the liquid gel concentrate can be flowed into the flowing water established by the pump 14. Each subchannel of channel two includes an additive means comprising a chemical positive displacement pump 68 driven by a hydraulic motor 70 whose operation is regulated by an electro-hydraulic control valve 72 (the specific elements for the channel two subchannels are designated with the letters "a," "b," or "c"). Each set of these elements constitutes an additive pump means by which the additive can be flowed into the inlet conduit means through which the water is flowed.
To detect the speed at which one of the motors 70 drives the associated pump 68, the control system also includes a tachometer 74 associated with the drive shaft coupling the motor 70 and the pump 68. The control system also includes a flow meter 76 in each channel or subchannel for detecting a flow of the additive pumped by the pump 68 into the inlet conduit means. The pump means is constructed of elements as known to the art.
Channels three through ten are constructed similarly to each subchannel of the channel two (i.e., each includes a pump 68, a motor 70, a valve 72, a tachometer 74 and a flow meter 76). It is to be noted that in the preferred embodiment shown in FIG. 4, channels three and four provide a buffering agent, whereas channels five and six provide other additives, such as surfactants and clay stabilizing agents. These additives are of types as known to the art, such as formic acid, FRAC-FLO, and CLA-STA II. In channel six there are two subchannels as shown in FIG. 4.
Channel seven monitors the flow of the mixture from the holding tank 16 to the blender apparatus 8. Channels eight, nine and ten are used for adding substances to the mixture pumped from the blender tub 18 by means of the pumps 12 and 22. Examples of these substances are MYF-3C, CL-11, and a suitable breaker as known to the art.
FIG. 4 also discloses that a means for detecting the pH of the mixture flowing into the holding tank 16 is disposed in the discharge line of the pump 14. In the preferred embodiment, this detector means includes a suitable pH probe 78 of the type known to the art, such as a sensor used with the TBI Series 540A pH indicator.
It is to be noted that all of the elements shown in FIG. 4, except for the sources 4 and 6, are mounted on the trailer 24 by suitable means as known to the art. It is also to be noted that the individual elements (e.g., pump 68, tachometers 74) shown in FIG. 4 are of suitable types as known to the art.
As shown in FIG. 5, the control system for the apparatus 2 has a unified control panel 80, contained within the single housing 56, for providing the interface with the operator of the apparatus 2. The front panel 80 has a plurality of channel control sectors 82-100, each control sector being associated with a respective one of the ten channels described with reference to FIG. 4.
The channel control sector 82 is related to the first channel shown in FIG. 4. The channel control sector 82 includes a six-digit digital display 102 for displaying a selectable one of the volumetric flow of the water, flow rate of the water, the total volumetric flow or the total rate computed by the control system. The number which is shown in display 102 is determined by the control system at least in part in response to the flow meter 42. Which number is to be displayed is selected manually by appropriate actuation of a rotary switch 104 forming another part of the channel control sector 82. Another rotary switch 106 of the channel control sector 82 is used for directing the control system to use the water flow rate, the liquid gel concentrate flow rate, or a simulated flow rate as the primary flow against which the additive flows are to be determined. If a simulated flow rate is to be used, the simulated flow rate is developed by manual operation of a potentiometer having a control knob 108 associated therewith. The channel control sector 82 also includes a match meter indicator 110 having associated calibration switch means 112 associated therewith as known to the art. The calibration switch means 112 includes a toggle switch 112a for placing the channel in either a run or calibrate mode. The calibration switch means 112 also includes a potentiometer control 112b for calibrating the meter 110.
The channel control sector 84 is associated with channel two, the liquid gel concentrate channel. The channel control sector 84 includes a six-digit liquid crystal display 114 by means of which the flow rate, volumetric flow or concentration ratio of the liquid gel concentrate can be visually indicated. Which one of these numbers is displayed is selected by a rotary switch 116. The channel control sector 84 also includes first and second data entry means comprising two thumbwheel switches 118 and 120. By manual manipulation of the thumbwheel switches 118 and 120, two different numbers representing an additive flow rate determining parameter can be entered into the control system. In the preferred embodiment this parameter is the concentration of the additive in the mixture. These concentration values instruct the control system as to how much of the liquid gel concentrate is to be added to the primary flow in response to the detected flow rate of the water or other flow to which the additives are slaved.
The two switches 118 and 120 are not both used by the control system at one time so that one switch can be used to control the current operation of the apparatus while the other switch can be set up for future control in the event a quick change is needed, for example. The changeover between utilization of either the switch 118 or the switch 120 is controlled by a toggle switch 122. It is to be noted that the toggle switch 122 is used to control which stage of each channel control sector is being used by the control system. For example, when the switch 122 is in the stage one position as shown in FIG. 5, the control system is operating from the thumbwheel switch 118 and those directly below it in FIG. 5. When the switch 122 is in the stage two position, the thumbwheel switch 120 and those directly below it are used by the control system.
Disposed between the thumbwheel switches 118 and 120 are label means 121 for indicating which chemical the channel control sector is associated with and label means 123 for indicating the units of concentration for that chemical.
Because each additive channel includes a tachometer 74 and a flow meter 76, the control system can operate off either one of them to control the addition of the respective additive to the primary flow. Which of the two signals is used is selected by proper actuation of a toggle switch 124 included within the channel control sector 84. When a channel includes a plurality of pumps 68, such as in channel two, the channel control sector includes a plurality of switches 126 for selecting which of the pumps is to be used; when a channel has only one pump 68, then only one switch 126 is used.
In response to the selected positions of the switches 124 and 126, an appropriate indicator is illuminated when a minimum flow is detected. As illustrated in FIG. 5, the indicators for the channel control sector 84 include six light-emitting diodes 128 which indicate whether the tachometer or flow meter signal of the pump 68a, 68b, or 68c is indicating a minimum flow.
The aforementioned elements of the channel control sector 84 are used in an automatic mode of the control system whereby the speed at which the pumps 68 pump the liquid gel concentrate into the primary flow is controlled. If it is desired that automatic control is not to be maintained or if there is a malfunction in the automatic mode, the control of channel two can be switched from automatic to manual by means of a toggle switch 130 which is manually positionable in either of two actuation states, one defining an automatic mode of operation and the other defining a manual mode of operation. When the toggle switch 130 is in the automatic mode position, the aforementioned elements are used to control the addition of the liquid gel concentrate to the primary flow. When the switch 130 is in the manual position, a manual mode is entered whereby a manual potentiometer control knob 132, a match meter indicator 134 and match meter calibration control means 136 are used. The calibration control means 136 includes a toggle switch 136a for placing the channel in either a run mode or a calibrate mode. The control means 136 also includes a potentiometer control knob 136b which functions similarly to the control 112b. These elements are used to control the operation of the operative pump or pumps selected by the switches 126. The operation in the manual mode is similar to the operation maintained with the Halliburton Services 79BI control system known to the art.
Each of the remaining channel control sectors is constructed similarly to either the channel control sector 82 or the channel control sector 84. In particular, channel control sectors 86, 88, 90, 92, 96, 98 and 100 are constructed similarly to the channel control sector 84 (except for the number of pumps utilized), and the channel control sector 94 is similar to the channel control sector 82.
The channel control sector 94 is similar to the channel control sector 82 because the channel control sector 94 is associated with the flow from the holding tank 16 into the blender tub 18. This is analogous to the channel one primary flow from the water source 4 into the holding tank 16. As shown in FIG. 5, the channel control sector 94 has a toggle switch 135, instead of the rotary switch 104, for displaying the rate of the mixture flowing from the holding tank 16 to the blender tub 18. The channel control sector 94 also includes a switch 137, analogous to the switch 106, by means of which various inputs (e.g., actual flow or simulated flow) can be used as the master flow which controls the additives associated with channels eight, nine and ten blended with the sand-laden mixture flowing from the blender tub 18 into the well 10.
FIG. 5 discloses that the unified control panel 80 also includes test means 138 for testing the apparatus 2 in a manner which does not form a part of the claimed present invention.
FIG. 5 still further discloses that the unified control panel 80 includes a connector 139 through which serial communications can be conducted with an external device.
The panel 80 also includes a rotary switch 140 by means of which various frequencies can be selected for calibrating the match meters as known to the art when the switches 112a and 136a are in their calibrate positions. An external output of this frequency signal is provided by means of a suitable connector 142.
A flow meter connector 144 is also provided on the unified control pane 80. This is the input where the signal from the flow meter 40 is connected.
Because the control system of the present invention is contemplated for use in environments where temperature extremes may be encountered, the control system also includes a thermostatically controlled heating and cooling means for controlling the temperature of the electronic components of the control system. The heating or cooling mode of the thermostatically controlled temperature means is made by means of actuation of a switch 146 mounted on the unified control panel 80. When a predetermined temperature has been exceeded within the control system, a light-emitting diode 148 is illuminated and if the temperature extreme is sufficiently great, a light-emitting diode 150 is illuminated indicating that the system has shut down.
Because one of the purposes of the present invention is to provide a control means by which consistent, more reliable fracturing gels can be produced, it is important that the present invention also include a means for detecting the acidity or alkalinity of the mixture. This is achieved by using the pH probe 78 of the pH detector means which also includes a pH indicator meter 149 mounted on the unified control panel 80. The pH meter 149 of the preferred embodiment is an analog meter.
Energization of the control system is effected by proper actuation of a power switch 151, which when properly actuated, applies power to the control system as indicated by an illuminated light-emitting diode 152. To reset the electronic controls of the control system, a master reset switch 154 is also provided on the unified control panel 80.
By means of the construction of the control panel 80 as shown in FIG. 5, there is achieved in the present invention a compact and yet versatile operator interface through which suitable control of the apparatus 2 can be maintained. This control is maintained primarily by entering the various concentration values in the thumbwheel switches 118, 120 for each channel control sector and by appropriately setting the manual controls via the potentiometer control knobs 132. Once these have been set and the remaining switches have been set in their selected positions, the control system controls the rate at which the pump or pumps of each channel flow their respective additives into the flows of either the water or mixture. The circuits by means of which this control is achieved are shown in FIGS. 8-16 and FIGS. 17A-D and 18A-B as will be discussed subsequently. Prior to such discussion, however, the remaining structure of the control system portion contained in the housing 56 will be described with reference to FIGS. 6 and 7.
In FIG. 6 there is disclosed the second level of the housing 56 which is found immediately behind the unified control panel 80. The second level includes a thermal enclosure 156 in which a microcomputer 158 of the present invention is contained. A fan 160 is used in association with the thermal enclosure to control the temperature at which the microcomputer 158 is maintained.
The second level also includes a power section 162 further illustrated in FIG. 7.
The second level also includes the printed circuit cards containing the input conditioning circuits 164 and the output conditioning circuits 166 which interface with the mechanical elements of the additive control means of each channel. The elements 164 and 166 are schematically shown in FIGS. 8-18. The second level also includes a control portion 168 of the pH detector means.
The preferred embodiment microcomputer 158 which controls the handling of the input and output circuits shown in FIGS. 8-18 includes a Prolog 7801 central processing unit (CPU) and associated EPROM board which contains the operating program. Also associated with the CPU via the STD bus 178 are a random access memory of a type known to the art and an arithmetic card for enabling computations to be performed in floating point manner. In the preferred embodiment, the arithmetic card is an Intersil ISB-3600 arithmetic card. These elements are constructed and interconnected in a manner as known to the art for communicating over the STD bus 178 with each other and with the various elements previously described.
With reference to FIGS. 19 and 20, the preferred embodiment program contained in the EPROM board for controlling the operation of the CPU will be described. FIG. 19 discloses the flow chart of the main loop program for controlling the operation of each channel.
The main loop program first calls an initialization subroutine which zeros all of the random access memories, displays and drives and which otherwise initializes the system as known to the art.
Next, the main loop program enters a subroutine LEDLIT which lights the front panel light-emitting diodes 128 for each channel having a detected flow rate above a preset "no-flow" value. This illumination notifies an operator that a flow below a minimum value has been detected by the flow meter of that channel which is a check against the digital display that might be indicating a flow rate in response to the tachometer signal, which tachometer signal might indicate a flow because the associated pump is operating even though no fluid may be being pumped by the pump.
The next subroutine of the main loop program is the subroutine LDRR. This subroutine loads the concentration ratios entered in the thumbwheel switches 118 and 120. Only those concentration values of the stage of thumbwheel switches which has been selected by the switch 122 are entered.
The next subroutine is a subroutine GRATE which is used to compute the actual rate calculations for each channel. This is done by accessing the digital voltages from each of the analog-to-digital converters, such as the analog-to-digital converter 180 shown in FIG. 8. The subroutine GRATE also retrieves the accumulated digitized pulse counts from the counters 176 of each of the channels. Utilizing the raw voltage data from the analog-to-digital converters, the control means of the present invention can determine the rate of flow in each channel; utilizing the accumulated pulses from each of the counters, the control means can determine the total volume of additive which has flowed, These determinations are made by the microcomputer 158 in a manner as known to the art.
After the subroutine GRATE, the main program loop enters the subroutine SERV1 which services channel one, the primary flow channel with which the channel control sector 82 is associated. The subroutine SERV1 checks the front panel switch 104 to determine which display mode has been selected. If the total rate display mode has been selected, the subroutine controls the microcomputer to correct the computed actual total rate for proper units. If the total volume is to be displayed, the microcomputer checks to determine if the master reset switch 154 has been actuated thereby indicating that the volumetric measurements are to be reset to zero. If the base fluid rate has been selected, the microcomputer corrects for the proper units. If the base fluid volume has been selected for display, the reset switch is checked. Whichever type of information is to be displayed, the binary representation thereof obtained in the microcomputer is converted to binary coded decimal and displayed in the digital display 102.
Upon completion of the subroutine SERV1, the main loop enters the subroutine SERV2 which has a flow chart disclosed in FIG. 20. From the flow chart, it is apparent that the subroutine SERV2 is the portion of the main loop program which provides the output drive signal to the valves 72a, 72b and 72c of channel two. This is done by obtaining the concentration ratio for channel two as entered in the selected thumbwheel switch 118 or 120. The concentration ratio is converted from BCD to binary to floating point for use by the arithmetic card. Next, the stored signal representative of the actual flow rate of channel one, which signal is the one to which each of the additives is slaved in the preferred embodiment, is obtained. This actual flow rate is multiplied by the entered concentration ratio to yield a product which is then divided by a ratio unit to get the desired flow rate. A feedback signal representing the actual flow rate of the additive of channel two is obtained and subtracted from the desired flow rate to derive a flow error. The flow error is scaled for proper units and then multiplied by a K scaling factor to obtain a control error. The control error is converted to binary and added to the accumulated output drive signal which has been used to previously drive the pumps of channel two. This sum is output through the digital-to-analog converter and the output converter to the appropriate valve as illustrated in FIG. 13. The subroutine then checks the display mode switch 116 to determine which display mode has been selected. If rate is to be displayed, it is corrected for units; if volume is to be displayed, a check for a master reset is made; and if the ratio is to be displayed, the rate signal is divided by the slave signal (e.g., the actual flow rate of channel one) to which the additive is slaved and corrected for units. The appropriate number to be displayed is then converted to BCD and output to the digital display 114.
To utilize the preferred embodiment, the trailer 24 is moved to a well site where it is connected to the water source 4, the liquid gel concentrate source 6, and the blender apparatus 8. The concentration values are entered in the appropriate thumbwheel switches 118 and/or 120, the manual control (if desired) is set via the control knobs 132, and the automatic/manual switch 130 placed in the appropriate position for each channel. The pumps 68 which are to be utilized are connected to the control system by appropriate actuation of the pump select switches 126 at the right-hand portion of the control panel 80. The display mode is also selected by the appropriate switch 116. Power is applied via the power switch 150 so that the control means commences control of the various additive channels. Control is achieved as described hereinabove.
The material selection unit/control unit/processor is further disclosed in incorporated patent US 4538222 to Crain et al. that discloses mixing a liquid gel concentrate, and preferably other additives (such as a buffering agent), with water to form a fully yielded gel capable of carrying high sand concentrations; store liquid chemical additives in bulk quantities in a closed system; and meter additional additives with a minimum of hand manipulation and error.
The first criterion requires an apparatus and method for drawing water from a water source, adding liquid gel concentrate and other necessary chemicals, and then allowing sufficient holding time for the gel to fully yield. The mixture is to be held until it has fully yielded so that very high sand concentrations can be added in a blender tub into which the mixture is pumped. To allow the mixture to fully yield, there is the need for a holding tank having a sufficient capacity to meet the flow rate at which the mixture is to be pumped while allowing adequate reaction time. However, it is also desirable for the holding tank to hold only a minimum mixture so that in the event of a premature sandout, for example, only a minimum amount of mixture will need to be discarded.
The second criterion of bulk storage of liquid chemical additives is needed for containing surfactants, clay stabilizing agents, cross-linking agents, breakers, pH control (buffering) agents and other additives. By maintaining these substances in bulk on the self-contained unit, spillage waste from drums will be eliminated, on-location labor requirements will be decreased, and bulk purchasing economies will be allowed.
Maintaining bulk quantities on the self-contained unit in a closed system reduces safety hazards which can arise from handling 55-gallon drums in which the additives would otherwise be frequently maintained. For example, formic acid, which is used in oil and gas well operations, is a particularly hazardous chemical to handle under field conditions. By utilizing a closed system having a bulk tank reduces the potential for inadvertent human contact with the formic acid.
The use of a closed bulk storage system on the self-contained unit also minimizes wastes which would otherwise likely occur if individual storage drums were used. For example, when individual drums are used, significant monetary loss occurs if the entire drum contents are not used. A self-contained closed system can also prevent waste by allowing more accurate inventory control of the chemicals.
The third criterion of metering additional additives with a minimum of hand manipulation and error necessitates a suitable metering system capable of metering various flows in response to different master flows without the continual monitoring by an operator. Accurate control of each of these additives must be continually maintained because of fluctuations in the master and additive flows. If exclusively manual metering were used, these fluctuations could result in a gel that is not fully yielded, thereby resulting in the blender tub sanding out or the pumping system being damaged, because the manual operation would likely not be able to achieve the necessary response.
With an improved apparatus and method which meets the aforementioned needs, a proper fracturing fluid can be obtained within a reduced time.  The present invention satisfies the aforementioned requirements by providing a new and improved apparatus and method for mixing a plurality of substances. In particular, the present invention provides an apparatus and method for producing a fracturing gel from a liquid gel concentrate, a buffering agent and water. Other additives can also be included. This is accomplished by metering the additives into a water stream, thoroughly mixing the substances, and pumping them into a holding tank to allow the mixture to properly react and yield (e.g., by hydration of the gelling agent in the liquid gel concentrate). The fully yielded mixture is then pumped into a blender tub from which a flow into a well is achieved. The present invention is also capable of adding further additives to the mixture as it passes from the blender tub into the well. The present invention includes the necessary control means for properly metering the additives into their respective primary flows, such as the mixture flow into the holding tank and the flow from the the blender tub.
The apparatus of the present invention broadly includes support means for being transported, a holding tank mounted on the support means, first container means mounted on the support means, second container means mounted on the support means, inlet conduit means mounted on the support means for providing a flow path to the holding tank, outlet conduit means mounted on the support means for providing a flow path from the holding tank, first connector means mounted on the support means for providing a flow path from the first container means to the inlet conduit means, second connector means mounted on the support means for providing a flow path from the second container means, and control means for controlling, in response to a flow through the inlet conduit means, the flow of a first additive from the first container means into the inlet conduit means and for controlling, in response to a flow through the outlet conduit means, the flow of a second additive from the second container means.
The control means includes digital means for automatically controlling the first and second connector means to move the respective additives in the associated container means through the respective flow paths at automatically determined rates by which preselected concentrations of the additives will be achieved in the resultant mixture. The control means also includes analog means for controlling the first and second connector means to move the respective additives at manually selected rates. The control means still further includes switch means for selecting which of the digital means or the analog means is to control the first connector means and the second connector means.
The control means also includes match meter means for visually indicating the relationships between the actual speeds at which the first and second connector means move the respective additives and the respective preselected rates.
The control means still further includes means for detecting the pH of a substance flowing through the inlet conduit means into the holding tank.
The method of the present invention for producing a fracturing fluid comprises the steps of flowing water through a conduit, actuating a first pump to flow a liquid gel concentrate into the conduit, actuating a second pump to flow a buffering agent into the conduit, detecting the rate the water flows through the conduit, detecting the speed at which the first pump is actuated, detecting the speed at which the second pump is actuated, computing in response to the detected rate of the water and the detected speeds of the first and second pumps a total flow of a mixture of the water, liquid gel concentrate, and buffering agent through the conduit, entering a concentration value for the liquid gel concentrate, entering a concentration value for the buffering agent, controlling the step of actuating the first pump in response to the total flow, the speed at which the first pump is actuated, and the concentration value for the liquid gel concentrate, controlling the step of actuating the second pump in response to the total flow, the speed at which the second pump is actuated, and the concentration value for the buffering agent, flowing the mixture into a holding tank, flowing the mixture from the holding tank and into a blender tub having an outlet line through which the mixture flows, actuating a third pump to flow an additional additive into the outlet line of the blender tub, detecting the rate the mixture flows from the holding tank into the blender tub, detecting the speed at which the third pump is actuated, entering a concentration value for the additional additive, and controlling the step of actuating the third pump in response to the rate at which the mixture flows from the holding tank into the blender tub, the speed at which the third pump is actuated, and the concentration value for the additional additive.
Therefore, from the foregoing, it is a general object of the present invention to provide a new and improved method and apparatus for mixing a plurality of substances. Other and further objects, features and advantages of the present invention will be readily apparent to those skilled in the art when the following description of the preferred embodiment is read in conjunction with the accompanying drawings.
FIG. 1 shows that the preferred embodiment includes an apparatus 2 which receives water from a water source 4 and a liquid gel concentrate from a liquid gel concentrate source 6. The apparatus 2 provides a mixture and additives to a blender apparatus 8 from which the completed fracturing fluid is pumped into a well 10 by a pump 12, such as a Halliburton HT-400 pump.
The apparatus 2 includes a main pump 14, such as a 10×10 Gorman-Rupp centrifugal pump, for pumping water from the water source 4 and additives contained on the apparatus 2 into a holding tank 16. The additives which are added into the flow established by the pump 14 include the liquid gel concentrate, a buffering agent, a clay stabilizing agent, and a surfactant of types known to the art. Examples of these substances include formic acid, BA-1, CLA-STA II, and FRACFLO. All these additives, other than the liquid gel concentrate, are maintained on the apparatus 2 in suitable containers.
The mixture pumped into the holding tank 16 is held in the holding tank for a suitable period to enable the mixture to react, such as by hydration of the gelling agent in the liquid gel concentrate, to provide a suitably yielded fracturing gel. After being held for the appropriate time, the mixture is then pumped from the holding tank 16 into a blender tub 18 of the blender apparatus 8. Sand is added to this mixture in the blender tub 18, and the resultant sand-laden mixture is pumped from the blender tub 18 for injection into the well 10. The sand-laden mixture can have additional additives added from the apparatus 2 as indicated in FIG. 1. These additional additives are shown in FIG. 1 to be a cross-linking agent and a breaker. These are retained in suitable containers on the apparatus 2. Examples of these substances include CL-11 and MYF-3C. As known to the art, it is important that the cross-linking agent and the breaker not be added to the mixture until the mixture is pumped into the well 10.
The water source 4 includes any suitable water supply which can be connected to the apparatus 2. For example, the water source 4 can include a plurality of frac tanks. For one type of job on which the apparatus can be used, it is contemplated that ten frac tanks be used to provide a reservoir of water suitable for fracturing fluid flow rates of fifteen to fifty-five barrels per minute.
The liquid gel concentrate source 6 is an appropriate source of a suitable liquid gel concentrate which can be connected to the apparatus 2. For example, liquid gel concentrate transports of types known to the art can be used.
The blender apparatus 8 illustrated in FIG. 1 is a standard blender trailer known to the art.  As shown in FIG. 1, the blender apparatus 8 includes the blender tub 18 into which the mixture from the holding tank 16 is pumped by a pump 20 through an inlet line 21. The sand-laden mixture prepared in the blender tub 18 is pumped to the pump 12 by another pump 22, through an outlet line 23, also contained on the blender apparatus 8.
The apparatus 2 and the method by which the fracturing fluid is produced by the preferred embodiment of the present invention will be more fully described with reference to FIGS. 2-12.
With reference to FIGS. 2-7, the structure of the apparatus 2 will be described. FIGS. 2, 3 and 4 disclose the apparatus 2 includes a portable support means comprising a trailer 24 having a platform 26 mounted on a plurality of wheels 28 whereby the trailer 24 can be transported as known to the art.
Mounted on the trailer 24 is the pump 14. The pump 14 is part of an inlet conduit means for providing a flow path to the holding tank 16 which is also mounted on the trailer 24. The inlet conduit means of the preferred embodiment extends from a suction header 30, to which the water source 4 is connectible by suitable means, to a tank inlet 32.
The holding tank 16 also includes outlets 34 from which an outlet conduit means for providing a flow path from the holding tank 16 extends to a discharge header 36 to which the blender apparatus 8 is connectible. The holding tank 16 of the preferred embodiment has a nominal capacity of 100 barrels. The holding tank also includes a weir 38 disposed therein between the tank inlet 32 and the tank outlets 34 in a manner as known to the art.
Also mounted on the trailer 24 are the plurality of containers for holding the various liquid additives. In the preferred embodiment, the containers include five 150-gallon vertical liquid additive tanks 40, 42, 44, 46 and 48 mounted adjacent the holding tank 16. Disposed to the rear of the five vertical tanks are two 500-gallon horizontally-mounted tanks 49, 50. Mounted near the front of the trailer 24 is another 500-gallon liquid additive tank 52 horizontally disposed between the pump 14 and an engine 54, which engine provides power to the apparatus 2. 
Associated with each of the tanks 40-52 is a connector means for providing a flow path from the respective tank either to the inlet conduit means or for connection to the blender apparatus 8. The connector means, as well as the inlet conduit means and outlet conduit means, are more clearly illustrated in the schematic drawings of FIGS. 6A-6C. In FIGS. 6B-6C the inlet conduit means is designated by the reference numeral 56 and the outlet conduit means is designated by the reference numeral 58. The connector means which connect respective tanks to the inlet conduit means 56 are designated in FIGS. 6B-6C by the reference numerals 60, 62, 64, and 66. Two additional connector means 68 and 70 are contained on the trailer 24 for connecting the liquid gel concentrate source 6 to the inlet conduit means 56. The connector means for connecting respective tanks to the discharge header 36, and thus also to the blender apparatus 8, are identified in FIG. 6C by the reference numerals 72, 74 and 76.
Each of the connector means 60-76 is constructed similarly in that each includes pump means coupled by suitable means between the respective inlets and outlets as illustrated. Each pump means has a pump 78 driven by a suitable drive means, such as a hydraulic motor 80, as illustrated for the buffering agent connector means 60. Each motor 80 is connected to a hydraulic motor power source 82 through a control valve 84. In the preferred embodiment the valve 84 is a proportional valve. Each of the pumps, motors and valves of the connector means 60-76 are of suitable types as known to the art.
It is to be noted that in FIGS. 6B-6C there are two channels by which liquid gel concentrate can be added to the water flowing through the inlet conduit means 56. These channels are defined by the connector means 68 and 70. There are likewise two channels defined by the connector means 60 and 62 through which two buffering agents can be added. Single channels are provided for the clay stabilizing agent and the surfactant. There are two channels for the cross-linking agents, and one channel for the breaker.
To control the operation of the motor 80 and pump 78 of each channel, the apparatus 2 further includes control means 81 which is responsive to the flows through the inlet conduit means 56 and the outlet conduit means 58. The control means has multiple front panels as illustrated in FIG. 5, which front panels are accessible by an operator standing on a control deck 83 of the platform 26 of the trailer 24. The control deck 83 is accessible by a ladder (not shown) or other suitable means. The control means is shown in the FIG. 6A diagram to include an automatic or digital means 85 for automatically controlling the operating rates of the pumps and motors of the channels at automatically determined rates by which preselected concentrations of the additives in the resultant fracturing fluid will be achieved. FIG. 6A also discloses that the control means includes an analog and match meter readout means 86a, 86b, and 86c for controlling the motors and pumps of each channel to pump the respective additives at manually selected rates. Either the digital means 85 or the analog means 86 can be used to control any one channel by suitably manipulating a plurality of switch means 88 contained in a termination box 90 of the preferred embodiment. The termination box 90 also connects the digital means 85 and the match meter readout means 86b and 86c to pump speed detector means, flow detector means, and pH detector means.
The pump speed detector means is shown in FIGS. 6B-6C to include individual tachometers 92 for each of the additive channels. Each tachometer 92 provides two electrical signals, one of which is connected to the digital means 85 via the termination box 90 and the other of which is connected to the match meter readout portions 86b, 86c. The electrical signals generated by the tachometers 92 are proportional to the speeds at which the respective motors 80 drive the respective pumps 78. The tachometers 92 are of suitable types as known to the art.
The preferred embodiment flow detector means includes a plurality of flow meters 94 which are disposed in coupling means or lines connecting the pumps 78 to their respective termination loci at the inlet conduit means 56 or the discharge header 36. The preferred embodiment flow detector means also includes a preblender flow meter 96 disposed in the inlet conduit means 56 for providing electrical signals proportional to the flow of the water through the flow meter 96. The flow meter detector means also includes a blender flow meter 98 which is shown in FIG. 6C to be mounted on the blender apparatus 8; however, it is to be noted that the blender flow meter 98 can also be mounted in the outlet conduit means 58 mounted on the trailer 24. The blender flow meter 98 provides a signal to the means 85 and 86, which signal is proportional to the flow rate of the fluid flowing through the outlet conduit means 58. The blender flow meter 98 signal is connected to the front panel of the control means at a suitable connector 99 as shown in FIG. 5.
The pH detector means is shown in FIGS. 5 and 6C to include a pH detector probe 100 and a pH indicating meter 102. The pH detector means is of a suitable type as known to the art, such as a TBI Model 540A pH indicator.
The digital means 85 is a microcomputer controller constructed similarly to the controller disclosed in U.S. Pat. No. 4,353,482. The microcomputer includes a CDP 1802 microprocessor and associated memory in which the operating system is contained. Flow charts of the operating system are shown in FIGS. 9-12 which will be discussed hereinbelow. The input/output structure of a representative channel of the digital means 85 is schematically shown in FIG. 7.
As described in U.S. Pat. No. 4,353,482, the digital means 85 includes a keyboard 104a by which pre-selectable concentration values for each additive channel can be set. When a concentration value is entered, it is displayed in a digital display means 104b (such as a liquid crystal display), with the pertinent channel number and the code indicating concentration.
The means 85 also includes a selector means 106a for directing the microcomputer to simulate the blender flow meter 98 to enable the means 85 to operate even when there is no actual output from the holding tank 16. The selector means 106a operates in association with a potentiometer having a set control knob 106b and with a calibration factor switch means 106c and associated meter display means 106d.
The means 85 also includes feed switches 105 for each channel. When a feed switch 105 is placed in an "on" position, control signals are provided for use by the valve 84 of the respective channel.
The means 85 still further includes display means 107 for each channel. In the preferred embodiment each display means includes a liquid crystal display 107a and a needle meter 107b as known to the art.
The preferred embodiment analog and match meter readout means 86 comprises the elements 86a, 86b, and 86c which are three units of the 79BI system known to the art as being used on current Halliburton Services blender trailers and trucks. The means 86 includes manual controls comprising potentiometers 108 for manually setting the electrical signals used to control each of the additive channels if the individual switches of the switch means 88 are appropriately set to electrically connect the means 86 to the respective additive channels. To properly operate, the means 86 requires an actual blender flow meter 98 signal as opposed to a simulated signal. As shown in FIG. 6A, the manual controller element 86a includes the potentiometers 108 for providing in the preferred embodiment electrical means for manually setting signals to control the additive flows at selectable rates, whereas the match meter readout units 86b and 86c include match meters 109 for displaying readings of those additive channels connected thereto via the termination box 90. The channels connected to the unit 86b are displayed relative to the preblender flow meter 96, and the channels connected to the unit 86c are displayed relative to the blender flow meter 98. A toggle switch 111 contained in the unit 86b allows for calibration of two different sizes of preblender flow meters 96 so that flow meter sizes can be changed by simply switching the position of the toggle switch.
To utilize the preferred embodiment apparatus 2 to produce a fracturing fluid for pumping into the well 10, the trailer 24 is first moved by suitable means to the well site where it is connected by suitable means to the water source 4, the liquid gel concentrate source 6, and the blender apparatus 8.
The pump 14 is actuated as known to the art to draw water from the water source 4 and flow it into the holding tank 16. During this time, the control means of the apparatus 2 properly meters the liquid gel concentrate and any of the buffering agent, surfactant, and/or clay stabilizing agent additives as desired. The control of each channel is performed by whichever one of the digital means 85 or the analog means 86 has been selected for that channel via the switches 88. If the digital means 85 is selected, then automatic control is effected by properly actuating each of the pumps 78 of the respective channels based on the rate at which the water flows through the inlet conduit means 56, the speeds at which the respective pumps are actuated, and the concentration for the respective additive as entered via the keyboard 104a of the control panel. If the analog means 86 is selected, control is effected in response to the manually set potentiometer 108 corresponding to the respective channel.
Once the mixture is in the holding tank 16, it is retained for an appropriate time to allow the necessary reaction as known to the art to occur. In the preferred embodiment it is contemplated that the mixture be retained long enough to obtain a fully yielded gel so that high concentrations of sand can be added to the mixture in the blender tub 18.
The mixture retained in the holding tank 16 is drawn therefrom upon actuation of the pump 20. The mixture is flowed into the blender tub 18 where sand is added as known to the art. Pumps 22 and 12 are then used to draw the sand-laden mixture from the blender tub 18 and inject it into the well 10. As this injection occurs, the cross-linking agent and breaker additives are added to the outlet line 23 of the blender tub 18 as appropriate. The control of the cross-linking agent and breaker additives is made in response to their respectively entered concentrations, the flow rate of the mixture into the blender tub 18 and the detected speeds of the pumps of the breaker and crosslinker additive channels.
During the operation of the apparatus 2, the respective flow rates are indicated in the displays for each channel. The flows are also indicated in the match meters contained on the control panel. The second electrical signals provided by the tachometers 92 are provided to the match meter readouts 86b and 86c as a check system against the display readings of the digital control means.
The signals from the flow meters 94 of each channel are used to determine if a low flow condition exists as previously described. If a low flow condition does exist, the aforementioned letter "L" is illuminated for that respective channel.
Cogbill et al. thus discloses all of the recited subject matter with the exception of the recited material classification unit.  
Barber et al. discloses an analogous system and method for producing construction materials including a blending unit 33; a chemical storage unit 45; a raw material supply 20 that feeds a material classification unit 21-24 adapted to classify at least one of the said plurality of raw materials fed by 20 into a plurality of material subclasses, wherein the plurality of material sub-classes, as classified, are stored in a respective plurality of material handling compartments 11-14; wherein the material classification unit is a sieving/screening unit 21-24; wherein the material classification unit is configured to provide the plurality of material sub-classes based on a particle size and/or particle shape grading of each of the said plurality of raw materials.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the system and method of Cogbill et al. with a material classification unit as taught by Barber et al. for the purpose of supplying 
the properly sized aggregate into the respective material handling compartment “in a manner well known to those skilled in the art” - col. 2, lines 62-71.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cogbill et al. (US 4850750) in view of Barber et al. (US 2893602) as applied to claim 1 above and further in view of Mehta (US 20170314211 A1).
Modified Cogbill et al. does not disclose an impurity and moisture removal unit.  Mehta et al. discloses an analogous system for producing construction materials whereby virgin aggregates are sieved to a certain size and then the virgin aggregates are rinsed (e.g., with water) by an impurity removal unit and then the rinsed virgin aggregates are dried via a moisture removal unit such as an oven.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the system of modified Cogbill et al. with an impurity and moisture removal unit as taught by Mehta et al. for the purpose of removing any fines that would adhere to the aggregates and to remove substantially all moisture from the aggregates (¶ [0071] -[0073].

Allowable Subject Matter
Claims 8-13 and 19-20 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's arguments filed 21 SEP 2022 with the RCE have been fully considered but they are not persuasive.  

Applicant argues that BARBER does not teach or suggest anything with respect to a material classification unit (204) configured to classify at least one of the said plurality of raw materials (A, B, N) into a plurality of material subclasses (Ai, A2, A3, An; Bi, B2, B3, Bn; Ni, N2, N3, Nn), wherein the said plurality of material sub-classes (Ai, A2, A3, An; Bi, B2, B3, Bn; Ni, N2, N3, Nn), as classified by the material classification unit, are stored in a plurality of material handling compartments (260).
The examiner is unsure of what patent Applicant is referring to since the BARBER patent (US 2893602) applied above indeed discloses a material classification unit 21-24 in the form of a sieving unit configured to classify at least one of the plurality of raw materials fed from feeder 20 into a plurality of material subclasses (the raw material from feeder 20 that is classified into subclass material 21, the raw material from feeder 20 that is classified into subclass material 22, the raw material from feeder 20 that is classified into subclass material 23, and the raw material from feeder 20 that is classified into subclass material 24); wherein the plurality of material sub-classes (21, 22, 23, and 24), as classified by the material classification sieving unit, are stored in a plurality of respective material handling compartments 11-14 as seen in Figure 1.  Accordingly, contrary to Applicant’s generic conclusions, the structure and functions recited in claims 1 and 15 related to the material classification unit are indeed met by BARBER ‘602:





    PNG
    media_image1.png
    714
    620
    media_image1.png
    Greyscale





Applicant further argues that cited portions of Cogbill do teach that a “control panel 326 includes sections associated with different flows to be controlled...” (col 8, ll. 6-7), this does not teach or suggest anything with respect to a material selection unit (210) working in conjugation with the plurality of material handling compartments (260), said plurality of raw material storage compartments (202), and said plurality of chemical storage units (CSi, CS2, CS3, CSn), wherein the said material selection unit (210) is configured to select at least one material sub-class (Ai, A2, A3, An; Bi, B2, B3, Bn; Ni, N2, N3, Nn) as classified by the material classification unit, at least one raw material (A, B, N), and at least one chemical material (CMi, CM2, CM3, CMn) as per a construction material grade provided by a user.  For example, cited portions of Cogbill (as best understood) do not suggest a material selection unit (210) working in conjugation with the plurality of material handling compartments (260), said plurality of raw material storage compartments (202), and said plurality of chemical storage units (CSi, CS2, CS3, CSn), wherein the said material selection unit (210) is configured to select at least one material sub-class (Ai, A2, A3, An; Bi, B2, B3, Bn; Ni, N2, N3, Nn) as classified by the material classification unit, at least one raw material (A, B, N), and at least one chemical material (CMi, CM2, CM3, CMn) as per a construction material grade provided by a user, as in claim 1. 
The material selection unit/control unit/processor 326 in COGBILL that is configured to select the materials to be produced as per a desired material grade provided by a user (col. 7, lines 1-7; col. 7, line 56 - col. 8, line 38; col. 10, lines 10-36; col. 12, lines 1-14) is seen below:




    PNG
    media_image2.png
    706
    618
    media_image2.png
    Greyscale



As set forth by COGBILL et al. (US 4850750) and the incorporated references to Crain et al. (‘221 and ‘222), a material selection unit/control unit/processor (e.g., 326) is disclosed and is configured to select the materials to be produced as per a desired material grade provided by a user (col. 7, lines 1-7; col. 7, line 56 - col. 8, line 38; col. 10, lines 10-36; col. 12, lines 1-14) - these citations actually employ the words “selected” and “preselected” in that particular materials and quantities thereof are selected and conveyed to the blending unit to form the desired/selected blend (note these BOLDED terms in the text above).  
When considering the combination of these references (i.e., COGBILL et al. (US 4850750) and the incorporated references to Crain et al. (‘221 and ‘222) in view of BERBER et al. ‘602), the material selection unit/control unit/processor taught by COGBILL et al. with the incorporated CRAIN patents thus would work in conjunction with the plurality of material handling compartments 11-14 of BARBER, with the plurality of raw material storage compartments 38, 40, 42, 432, 434 of COGBILL; and with the plurality of chemical storage units 12, 14, 16, 18, 22, 176, 198, 200, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 250, 252, 272 of COGBILL; wherein the material selection unit/control unit/processor would select at least one material sub-class from the material handling compartments 11-14 as classified by the material classification unit of BARBER, at least one raw material from the raw material storage compartments 38, 40, 42, 432, 434, and at least one chemical material from the chemical dispersion unit having a plurality of chemical materials stored in a plurality of chemical storage units 12, 14, 16, 18, 22, 176, 198, 200, 214, 216, 218, 220, 222, 224, 226, 228,        230, 232, 234, 250, 252, 272 as per a construction material grade provided or selected or preselected by a user.
Applicant has further complained throughout the prosecution that:

    PNG
    media_image3.png
    285
    1013
    media_image3.png
    Greyscale

The examiner hopes that this 60+ page detailed non-final office action meets Applicant’s standards.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






15 November 2022